DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 2-14 are pending in the application.  Claim 1 is cancelled.
Priority
This application is a continuation of U.S. Patent Application 16/044,653, filed July 25, 2018, which is a continuation of U.S. Patent Application 15/860,948, filed Jan 03, 2018, which is a continuation of U.S. Patent Application 15/399,389, filed 05 Jan 2017, which is a continuation of U.S. Patent Application 14/846,166, filed Sept 04, 2015, which is a divisional of U.S. Patent Application 14/490,460 filed Sept 18, 2014, which is a continuation of U.S. Patent Application 14/943,590, filed July 16, 2013, which is a divisional of U.S. Patent Application 13/125,263, filed April 20, 2011, which is a U.S. National Stage entry of PCT/US09/061519, filed October 21, 2009, which claims priority benefit of United States Provisional Patent Application 61/107,616, filed October 22, 2008.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2021 and 09/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds and methods of making (R)-5-(2-(2, 5-difluorophenyl)pyrrolidin-1-yl)pyrazolo[1,5-a]pyrimidin-3-amine are novel and unobvious over the prior art. .  Compounds with pharmacological activity comprising the pyrazolo[1,5-a]pyrimidin core are known in the art, for example, compounds as described in Kiessling (ChemMedChem 2007 2:627-630) (throughout), including c-Myc.Max dimerization inhibitors as shown in Figure 1 (p. 727):


    PNG
    media_image1.png
    514
    462
    media_image1.png
    Greyscale
.  However, none of these compounds corresponds structurally to the instantly-claimed compounds of claim 2.  There is no teaching, suggestion or motivation in this prior art or its combination with any other prior art of record for the claimed compounds and methods of making (R)-5-(2-(2,5-difluorophenyl)pyrrolidin-1-yl)pyrazolo[1,5-a]pyrimidin-3-amine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-14, renumbered 1-13 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625